DETAILED ACTION
The following is a FINAL office action upon examination of the application number 16/845390. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1, 6, 8, 9, 14, and 16 have been amended. 
Claims 1-16 have been examined on the merits discussed below. 

Admitted Prior Art
In the previous Office Action mailed 3/14/2022, notice was taken by the Examiner that certain subject matter is old and well known in the art. Per MPEP 2144.03(c), these statements are taken as admitted prior art because no traversal of this statement was made in the subsequent response. Specifically, it has been taken as prior art that: numerical rating including quality ratings were old and well known at the time of invention

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
(Step 1) Claims 1-8 are directed to a system comprising a processor; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. Claims 9-16 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. 
(Step 2A) The claims recite an abstract idea instructing how to use feedback to assign technicians to work orders, which is described by claim limitations reciting: receiving a first work order from a first customer; assigning a first technician to complete the first work order; receiving a feedback survey from the first customer upon completion of the first work order by the first technician, the feedback survey including at least one numerical rating for the first technician; a customer database having a plurality of customer profiles and a technician database having a plurality of technician profiles; updating a customer database using the at least one numerical rating for the first technician; calculating at least one summary rating for the first technician using the at least one numerical rating; updating a technician database using the at least one summary rating for the first technician; and assigning using the updated customer database and the updated technician database when a second work order is received from the first customer, the first technician to complete the second work order for the first customer or a second technician from the technician database to complete the second work order for the first customer. The identified recited limitations in the claims describing using feedback to assign technicians to work order (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers managing personal behavior and fundamental economic practices, or, alternatively, the “Mental Processes” grouping of abstract ideas since the steps cited above can be performed by a human, mentally or with pen and paper. Dependent claims 2, 3, 5, 10, 11, and 13 recite limitations describing technician rating values; thus, these limitations only further narrow the abstract idea and are also found to recite an abstract idea.
This judicial exception is not integrated into a practical application because additional elements such the technician mobile device, central server including a receiver, customer mobile device, and processor configured to execute instructions stored on the memory, in claim 1; and the receiver and processor of a central server, in claim 9, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer/processor.
Additional elements such as a central server including a receiver configured to receive from a customer mobile device (claim 1) and receiving, via the receiver… (claim 9) do not provide an improvement to the computer or technology and only add extra-solution activities (data gathering). Similarly, additional elements in claims 4, 6, 7, 8, 12, 14, 15, and 16, related to use of a camera to record a photograph and a receiver receiving data from a customer device do not provide an improvement and only add extra solution activities (data gathering). Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements such as a central server including a receiver configured to receive from a customer mobile device and receiving, via the receiver… do not provide an improvement and only add extra-solution activities (data gathering); the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5,  6, 8, 9, 11, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0210932 (Monovich); in view of US 10951554 (Highman).

Regarding claim 1, Monovich teaches: a system for managing installation or repair technicians, the system comprising: a technician mobile device configured to be operated by a first technician during completion of a first work order; ([0003] One aspect of process management involves matching available resources to the tasks to be performed by or within an organization. In the service providers industry, for example, the main resources are the service professionals (such as field technicians, help desk or customer service operators, insurance assessors, business consultants, etc.) [0104] … a field professional communication device 180A information reflecting the assignment of tasks and receive progress information derived at least partially from a location circuit of communication device 180A [0116] … real-time information may indicate that first field professional is stuck on the road to location “A.” In another embodiment, the real-time information may include task status updates transmitted from field professionals' communication devices 180A [0387] At step 2606, an indication may be received that an additional visit is required to complete the on-site service. The indication may be received from the field professional or the user while the field professional is in the field at the user's location. …the indication may be sent from a communication device associated with the field professional, such as field professional communication device 180A. The indication may also include a time estimation of work required in the additional visit. The time estimation may include the time required on site to perform the service, as well as the travel time required)
a central server including a receiver configured to receive from a customer mobile device at least one numerical rating of the first technician assigned by a first customer after completion of the first work order, ([0026] … After the service is performed, data is obtained associated with the service, including user feedback [0409] Data source 2904 shows that following completion of the at least one on-site service, feedback may be received from the customer. The data associated with the at least one on-site service may be determined based on the received feedback. The feedback may be solicited from the customer immediately after the service by the field professional, or may be solicited by the company by an email, phone call, or text message after the service completes. Alternatively, the feedback may be unsolicited, and provided by the customer without prompting. The feedback may be, for example, a star rating, such as three out of four stars, or a level of satisfaction, such as options for very satisfied, satisfied, not satisfied, and the like [0413] Element 2912 shows that data from any combination of the sources illustrated as data sources 2902, 2904, 2906, 2908, and 2910 may be used in determining data associated with service. Once data has been collected, the data associated with the on-site service may be used to determine a level of satisfaction 2914 from a work of the field professional. For example, algorithms may be used to determine the ratio of positive words to negative words used by the customer, or weight may be given to customer satisfaction or reviews. Different data may have more significance than others).
a memory storing a customer [data/database] having a plurality of customer profiles and a technician database having a plurality of technician profiles, and a processor configured to access the customer [data/database]and the technician database, ([0398] …information about the user may be retrieved from a profile [0402] …Customer satisfaction may be based on quality of service, professionalism, or personal interactions, for example. By tailoring field professional assignments to past customer satisfaction, a company may maintain good customer satisfaction or improve poor customer satisfaction, thereby retaining and adding users. [0429] … Client data 3338A may include details of the clients associated with the scheduled tasks, such as client profiles (e.g., name, age, gender, profile photos, work place), contact details (e.g., contact information, phone number, email address, home address), client history (e.g., details about last services provided, such as service feedbacks, complaints, or comments), and more. [0403] The following disclosure describes methods and systems that enable scheduling of a field professional based on data including customer satisfaction associated with prior service. The system may receive data from a customer during or after a service is completed. [0409] Data source 2904 shows that following completion of the at least one on-site service, feedback may be received from the customer. The data associated with the at least one on-site service may be determined based on the received feedback. The feedback may be solicited from the customer immediately after the service by the field professional, or may be solicited by the company by an email, phone call, or text message after the service completes. Alternatively, the feedback may be unsolicited, and provided by the customer without prompting. The feedback may be, for example, a star rating, such as three out of four stars, or a level of satisfaction, such as options for very satisfied, satisfied, not satisfied, and the like; customer data. [0412] Data source 2910 shows after the on-site service was completed, data about the on-site service may be received from the field professional. The data may be submitted by the field professional communication device 180A, or by a form filled out by the field professional, and may include information such as any issues encountered during the service and the field professional's estimation of the customer's satisfaction; technician data. [0415] After the request is received, information including data associated with the at least one on-site service is retrieved at step 2810. The information may be saved in database 154, for instance. The information may also contain expected durations of different services and field professional availability and skillsets [0252] At step 902, processing device 202 stores a plurality of records reflecting characteristics associated with completing a set of technical services in database 154. The technical services may include any combination of any number of on-site services or remote services. For example, the on-site services may include any of installing, replacing, repairing, or inspecting products or services of any of water, sewage, electricity, gas, heat, Internet, telephone, mobile communications, or the like. The remote services may include any of telephone calls, video chats, text messages, mobile application communications, or any other technical or support services that may provide answers to a customer's questions or instructions to solve a problem [0255] …For example, when the historical experience includes quantified data (e.g., scores, statistics, or the like)…when the historical experience includes a customer review score, the derived information may be an average review score. )
the processor configured to execute instructions stored on the memory to: (i) update the customer [data/database] and the technician database using the at least one numerical rating, and ([0398] …information about the user may be retrieved from a profile [0026] … the processor retrieves information including data associated with the earlier service from memory. [0402] …Customer satisfaction may be based on quality of service, professionalism, or personal interactions, for example. By tailoring field professional assignments to past customer satisfaction, a company may maintain good customer satisfaction or improve poor customer satisfaction, thereby retaining and adding users. [0409] Data source 2904 shows that following completion of the at least one on-site service, feedback may be received from the customer. The data associated with the at least one on-site service may be determined based on the received feedback. The feedback may be solicited from the customer immediately after the service by the field professional, or may be solicited by the company by an email, phone call, or text message after the service completes. Alternatively, the feedback may be unsolicited, and provided by the customer without prompting. The feedback may be, for example, a star rating, such as three out of four stars, or a level of satisfaction, such as options for very satisfied, satisfied, not satisfied, and the like [0429] … Client data 3338A may include details of the clients associated with the scheduled tasks, such as client profiles (e.g., name, age, gender, profile photos, work place), contact details (e.g., contact information, phone number, email address, home address), client history (e.g., details about last services provided, such as service feedbacks, complaints, or comments), and more; customer data includes feedback (numerical rating) [0403] The following disclosure describes methods and systems that enable scheduling of a field professional based on data including customer satisfaction associated with prior service. The system may receive data from a customer during or after a service is completed. [0409] Data source 2904 shows that following completion of the at least one on-site service, feedback may be received from the customer. The data associated with the at least one on-site service may be determined based on the received feedback. The feedback may be solicited from the customer immediately after the service by the field professional, or may be solicited by the company by an email, phone call, or text message after the service completes. Alternatively, the feedback may be unsolicited, and provided by the customer without prompting. The feedback may be, for example, a star rating, such as three out of four stars, or a level of satisfaction, such as options for very satisfied, satisfied, not satisfied, and the like; customer data. [0412] Data source 2910 shows after the on-site service was completed, data about the on-site service may be received from the field professional. The data may be submitted by the field professional communication device 180A, or by a form filled out by the field professional, and may include information such as any issues encountered during the service and the field professional's estimation of the customer's satisfaction; technician data. [0415] The information may be saved in database 154… [0252] At step 902, processing device 202 stores a plurality of records reflecting characteristics associated with completing a set of technical services in database 154. The technical services may include any combination of any number of on-site services or remote services. For example, the on-site services may include any of installing, replacing, repairing, or inspecting products or services of any of water, sewage, electricity, gas, heat, Internet, telephone, mobile communications, or the like. The remote services may include any of telephone calls, video chats, text messages, mobile application communications, or any other technical or support services that may provide answers to a customer's questions or instructions to solve a problem [0255] …For example, when the historical experience includes quantified data (e.g., scores, statistics, or the like)…when the historical experience includes a customer review score, the derived information may be an average review score; technician data includes customer score/feedback (numerical rating))
 (ii) when a second work order is received from the first customer, use the updated customer [data/database] and the updated technician database for at least one of (a) assigning the first technician to complete the second work order for the first customer; or (b) assigning a second technician from the technician database to complete the second work order for the first customer.  ([0398] …information about the user may be retrieved from a profile [0026] … the processor retrieves information including data associated with the earlier service from memory. [0429] … Client data 3338A may include details of the clients associated with the scheduled tasks, such as client profiles (e.g., name, age, gender, profile photos, work place), contact details (e.g., contact information, phone number, email address, home address), client history (e.g., details about last services provided, such as service feedbacks, complaints, or comments), and more. [0026] Consistent with disclosed embodiments, systems, methods, and computer readable media enable assigning a field professional to perform additional service based on customer feedback… The processor receives a request from a user for an on-site service associated with a location. At least one field professional is assigned to at least one task of providing the at least one on-site service at the location. After the service is performed, data is obtained associated with the service, including user feedback. If another request is received from the user for an additional service associated, the processor retrieves information including data associated with the earlier service from memory. A field professional is then assigned to perform the additional service based on the retrieved information. [0417] …The level of satisfaction may be customer-dependent, such that only the requesting customer's level of satisfaction from prior work with the field professional is compared to the threshold. Alternatively, the threshold may be customer dependent, for instance, premium customers may be sent field professionals with high satisfaction scores across many customers. If the level of satisfaction from the work of the field professional is less than a threshold, step 3006 is No, and a new field professional may be assigned to the task at step 3008. In this way, a company may avoid sending a field professional to the same customer who already was disappointed by the field professional's service).

Although not explicitly taught by  Monovich, Highman teaches: a memory storing a customer database having a plurality of customer profiles…; …a customer database…; (Col 5 ln 25-31 The selection of an appropriate agent for routing an inbound customer interaction may be based, for example, on a routing strategy employed by the routing server 130, and further based on stored information about the customer and agents (which, as described more below, may be maintained in customer and agent databases on the storage device Col 5 ln 42-50 For example, the storage device 135 may store customer data that is maintained in a customer database (also CDB) 137. Customer data may include customer profiles, contact information, service level agreement (SLA), interaction history (e.g., details of each previous interaction with a customer, including nature of previous customer contacts, reason for the interaction, disposition data, wait time, handle time, and actions taken by the contact center to resolve customer issues) Col 8 ln 39-55 which is configured to retrieve information stored in the customer database 137 and direct information for storage therein. For example, the UCS 165 may be utilized as part of the chat feature to facilitate maintaining a history on how well chats for a particular customer were handled…Additionally, the UCS 165 may be configured to record an interaction history for each customer, capturing and storing data regarding comments from agents, customer communication history, and the like. Each of these data types may be stored on the customer database 137 or on other modules as described functionality requires.).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Monovich with the aforementioned teachings of Highman with the motivation of facilitating maintaining customer history records (Highman Col 39-55). Further, one of ordinary skill in the art would have recognized that applying the teachings of Highman to the system of Monovich would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the storage of customer data in a customer database.

Regarding claim 3, Monovich teaches: wherein the at least one numerical rating includes a plurality of ratings related to different tasks performed by the first technician during completion of the first work order ([0026] … Consistent with disclosed embodiments, systems, methods, and computer readable media enable assigning a field professional to perform additional service based on customer feedback… The processor receives a request from a user for an on-site service associated with a location. At least one field professional is assigned to at least one task of providing the at least one on-site service at the location. After the service is performed, data is obtained associated with the service, including user feedback. If another request is received from the user for an additional service associated, the processor retrieves information including data associated with the earlier service from memory. A field professional is then assigned to perform the additional service based on the retrieved information. [0409] Data source 2904 shows that following completion of the at least one on-site service, feedback may be received from the customer. The data associated with the at least one on-site service may be determined based on the received feedback. The feedback may be solicited from the customer immediately after the service by the field professional, or may be solicited by the company by an email, phone call, or text message after the service completes. Alternatively, the feedback may be unsolicited, and provided by the customer without prompting. The feedback may be, for example, a star rating, such as three out of four stars, or a level of satisfaction, such as options for very satisfied, satisfied, not satisfied, and the like).

Regarding claim 5, Monovich teaches: wherein the at least one numerical rating includes a plurality of numerical ratings, the central server assigning a weight to at least one of the plurality of numerical ratings when updating the technician database ([0409] …following completion of the at least one on-site service, feedback may be received from the customer. The data associated with the at least one on-site service may be determined based on the received feedback. The feedback may be solicited from the customer immediately after the service by the field professional, or may be solicited by the company by an email, phone call, or text message after the service completes. Alternatively, the feedback may be unsolicited, and provided by the customer without prompting. The feedback may be, for example, a star rating, such as three out of four stars, or a level of satisfaction, such as options for very satisfied, satisfied, not satisfied, and the like [0413] Element 2912 shows that data from any combination of the sources illustrated as data sources 2902, 2904, 2906, 2908, and 2910 may be used in determining data associated with service. Once data has been collected, the data associated with the on-site service may be used to determine a level of satisfaction 2914 from a work of the field professional. For example, algorithms may be used to determine the ratio of positive words to negative words used by the customer, or weight may be given to customer satisfaction or reviews. Different data may have more significance than others).

Regarding claim 6, Monovich teaches: wherein the receiver is configured to receive from the customer mobile device at least one note composed by the first customer, the processor configured to analyze the at least one note for at least one key word and use the at least one key word when causing at least one of: (a) assignment of the second technician to complete the second work order for the first customer; or (b) assignment of the first technician to complete the third work order for the second customer ([0185] … customers' feedback of field professionals 110. For example, the customers' feedback may include scores, stars, comments, answers to multiple-choice questions, emails, phone calls, letters, or the like. The ranking may be determined based on a number-based process (e.g., by ranking the scores) or an opinion-based process (e.g., by evaluating the comments). In some embodiments, the opinion-based process may be implemented using a machine learning model capable of natural language processing [0026] Consistent with disclosed embodiments, systems, methods, and computer readable media enable assigning a field professional to perform additional service based on customer feedback… The processor receives a request from a user for an on-site service associated with a location. At least one field professional is assigned to at least one task of providing the at least one on-site service at the location. After the service is performed, data is obtained associated with the service, including user feedback. If another request is received from the user for an additional service associated, the processor retrieves information including data associated with the earlier service from memory. A field professional is then assigned to perform the additional service based on the retrieved information. [0256] … textual data (e.g., textual comments, summaries, memoranda, or the like), the information of the records may be key elements of the textual data derived using a natural language processing technique [0408] …identify key words indicating customer sentiment about the interaction between the field professional and customer during a visit [0417] …The level of satisfaction may be customer-dependent, such that only the requesting customer's level of satisfaction from prior work with the field professional is compared to the threshold. Alternatively, the threshold may be customer dependent, for instance, premium customers may be sent field professionals with high satisfaction scores across many customers. If the level of satisfaction from the work of the field professional is less than a threshold, step 3006 is No, and a new field professional may be assigned to the task at step 3008. In this way, a company may avoid sending a field professional to the same customer who already was disappointed by the field professional's service).

Regarding claim 8, Monovich teaches: wherein the receiver is configured to receive from the customer mobile device at least one note composed by the first customer, the -23 -processor configured to analyze the at least one note for at least one key word and use the at least one key word to create a customer profile for use in assigning one of a plurality of technicians from the technician database upon placement of a second work order by the first customer ([0185] … customers' feedback of field professionals 110. For example, the customers' feedback may include scores, stars, comments, answers to multiple-choice questions, emails, phone calls, letters, or the like. The ranking may be determined based on a number-based process (e.g., by ranking the scores) or an opinion-based process (e.g., by evaluating the comments). In some embodiments, the opinion-based process may be implemented using a machine learning model capable of natural language processing [0026] Consistent with disclosed embodiments, systems, methods, and computer readable media enable assigning a field professional to perform additional service based on customer feedback… The processor receives a request from a user for an on-site service associated with a location. At least one field professional is assigned to at least one task of providing the at least one on-site service at the location. After the service is performed, data is obtained associated with the service, including user feedback. If another request is received from the user for an additional service associated, the processor retrieves information including data associated with the earlier service from memory. A field professional is then assigned to perform the additional service based on the retrieved information. [0256] … textual data (e.g., textual comments, summaries, memoranda, or the like), the information of the records may be key elements of the textual data derived using a natural language processing technique [0254] …The historical experience may include any data reflecting statistics, performance records, customer reviews, customer feedbacks, comments, scores [0417] …The level of satisfaction may be customer-dependent, such that only the requesting customer's level of satisfaction from prior work with the field professional is compared to the threshold).

Regarding claim 9, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above. Therefore, the same rejection applies. 

Regarding claim 11, this claim recites limitations substantially similar to those addressed by the rejection of claim 3, above. Therefore, the same rejection applies. 

Regarding claim 13, this claim recites limitations substantially similar to those addressed by the rejection of claim 5, above. Therefore, the same rejection applies. 

Regarding claim 14, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above. Therefore, the same rejection applies. 

Regarding claim 16, this claim recites limitations substantially similar to those addressed by the rejection of claim 8, above. Therefore, the same rejection applies. 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0210932 (Monovich); in view of US 10951554 (Highman); in view of Official Notice (now Admitted Prior Art). 

Regarding claim 2, although Monovich does not explicitly disclose at least one numerical rating includes at least one of (i) a friendliness rating; (ii) a punctuality rating; (iii) a speed rating; (iv) a quality rating; or (v) an incidental damage rating, Official notice is taken that numerical rating including quality ratings were old and well known at the time of invention. It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Monovich with the aforementioned teachings of the Admitted Prior Art with the motivation of using customer feedback to evaluate technician’s performance of work. Further, one of ordinary skill in the art would have recognized that applying the teachings of the Admitted Prior Art to the system of Monovich would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for customers to evaluate technician quality.

Regarding claim 10, this claim recites limitations substantially similar to those addressed by the rejection of claim 2, above. Therefore, the same rejection applies. 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0210932 (Monovich); in view of US 10951554 (Highman); in view of US 2018/0046945 (Eliash).

Regarding claim 4, although not explicitly taught by Monovich, Eliash teaches: wherein the technician mobile device includes a camera to record at least one photograph during completion of the first work order, the at least one photograph made accessible to the first customer while the first customer assigns the at least one numerical rating ([0043] … Completed Projects, is a record of projects that have been accepted and completed and preferably a description of the completed projects and/or photos are uploaded by the tradesman at the project site before and/or during performance of the service and after completion of the projec [0055] … the tradesman can be prompted to indicate and store the time required for performance of the job, the details of the job including a description of the service or work, including the operations performed, parts repaired or replaced, and optionally photos of the service or work before, during and after completion, for later viewing [0056] After the job is completed and paid for (block 34), both the customer and the tradesman provide feedback about each other. These details are useful to provide reviews and ratings of both customers and tradesmen [Claim 10] tradesman communication devices are being coupled to a camera).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Monovich with the aforementioned teachings of Eliash with the motivation of providing customers useful information when providing a review (Eliash [0055]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Eliash to the system of Monovich would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for work photographs to be available when collecting feedback.

Regarding claim 12, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above. Therefore, the same rejection applies. 
	
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0210932 (Monovich); in view of US 10951554 (Highman); in view of US 9436758 (Lewis).

Regarding claim 7, although not explicitly taught by Monovich, Lewis teaches: wherein the central server is configured to wirelessly communicate with the technician mobile device for subsequent feedback after the receiver receives the at least one numerical rating from the customer mobile device, the processor configured to apply a weight to the at least one numerical rating based on the subsequent feedback prior to updating the technician database ([Claim 1] … customer feedback content received from a user, and support content provided by the support entity and to the user responsive to the customer feedback content; identifying, within each document of the portion of the received plurality of documents, the customer feedback content received from a user and the support content provided to the user responsive to the customer feedback; filtering, by a processor executing the instructions, the portion of the received plurality of documents, including removing the customer feedback content and retaining the support content).
	One of ordinary skill in the art would have recognized that applying the teachings of Lewis to the system of Monovich would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow employees/users to respond to customer feedback.

Regarding claim 15, this claim recites limitations substantially similar to those addressed by the rejection of claim 7, above. Therefore, the same rejection applies. 

Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 101, Applicant argues that the claims are eligible.
Examiner respectfully disagrees. The Federal Circuit in Enfish noted that some improvements in computer-related technology, such as chip architecture or an LED display, when appropriately claimed, are undoubtedly not abstract; in contrast, the present claims’ focus is using feedback to assign technicians to work order, which not similar to chip architecture or LED display in nature. Further, the claims in Enfish described steps of configuring a computer memory in accordance with a self-referential table, and the specification identified that the claimed invention achieved other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Additional elements related to a customer and technician database in the present claims are recited at a high level of generality and do not provide an improvement to the computer or technology.
The claims in Amdocs were found to be directed to an abstract idea and were eligible because they contained an eligible inventive concept. The decision relied heavily in a specific definition of the term "enhance" in the claims (i.e. the District Court’s reading of ‘in a distributed fashion’ and ‘close to the source’ of network information requirements into the term ‘enhance’); this term was construed as being dependent upon the invention’s unique distributed architecture. The specification provided an explanation of the claimed distributed enhancement being a critical advancement over the prior art. Thus, the claimed solution in Amdocs entails an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases). Further, the Court in Amdocs, found that while the solution required arguably generic components, including network devices and “gatherers” which “gather” information; the claim’s ‘enhancing’ limitation necessarily required that these generic components operate in an unconventional manner to achieve an improvement in computer functionality; the enhancing limitation depends not only on the invention’s distributed architecture, but also depends upon the network devices and gatherers working together in a distributed manner. In contrast, the features in present claims reciting the use of a customer and technician database do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology. The additional elements in the present claims do not operate in an unconventional manner. 
With respect to the rejection under 35 USC 102/103, Applicant argues that the art of record does not disclose the claimed limitations.
 	Examiner respectfully disagrees. The Applicant’s arguments are directed to newly amended features; additional search has been conducted and the rejection has been updated to address said amendments. See updated Claim Rejections - 35 USC § 103 above, now also relying on US 10951554 (Highman).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0131811 (Buehler) – discloses the use of a customer database, agent database, and customer feedback ratings to assign agents ([0027][0039][0042][0095]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/            Primary Examiner, Art Unit 3683